DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-6, 9, 13, 15, 17, 21, 24, 30, 37, 49, 50, 53, 56, 61, 86 and 87 are pending in the application.
Applicant’s amendment to the specification, filed on January 26, 2022 is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
  
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1, 2, 4-6, 9, 13, 15, 17, 21, 24, 30, and 37, in the reply filed on January 26, 2022 is acknowledged.
Claims 49, 50, 53, 56, 61, 86 and 87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26, 2022.

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2017/041509, filed on July 11, 2017, which claims domestic priority 

Information Disclosure Statement
The single page information disclosure statement (IDS) submitted on June 17, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

The three page IDS filed on June 17, 2019 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

The listing of references in the specification at pp. 68-71, pp. 89-92, and pp. 103-106 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but 

Specification/Informalities
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at p. 58, line 8, p. 70, line 32, and p. 106, line 5. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 6, 9, 15, 17, 21, 24, 30, and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 is confusing in the recitation of "the third and fourth recombination sites” because there is insufficient antecedent basis a third recombination site in the claim. The applicant may consider amending claim 5 to depend from claim 4 rather than claim 2. 
Claim 6 is confusing in the recitation of "a fifth recombination site”, “a sixth recombination site”, and a “third recombinase” because claim 1 and its dependent claim 
Claim 9 recites the limitation "the first and second polypeptides". There is insufficient antecedent basis for the second polypeptide in the claim. The applicant may consider amending claim 9 to depend from claim 5 rather than claim 1. 
Claim 15 recites the limitation "the second inducible system". There is insufficient antecedent basis for this limitation in the claim. The applicant may consider amending claim 13 to depend from claim 2 rather than claim 1. 
Claim 17 recites the limitations "the…second recombinase, and/or third recombinase", “the second recombination site”, and “the…second transcription factor”. There is insufficient antecedent basis for these limitations in the claim. 
Claim 21 recites the limitations "the inducer binding domain of the first and/or second transcription factor" and “the transcription activator domain of the first and/or second transcription factor”. There is insufficient antecedent basis for these limitations in the claim.
Claim 24 recites the limitation "the…second inducible system”. There is insufficient antecedent basis for this limitation in the claim. The applicant may consider amending claim 24 to depend from claim 2 rather than claim 1. 
Claim 30 recites the limitation "the…second polypeptide”. There is insufficient antecedent basis for this limitation in the claim. The applicant may consider amending claim 30 to depend from claim 5 rather than claim 1. 

The examiner has made an earnest attempt to identify all instances of insufficient antecedent basis in the claims. However, in view of the numerous instances of insufficient antecedent basis, the examiner may have inadvertently overlooked an occurrence of insufficient antecedent basis in claims. In the interest of compact prosecution, the applicant’s cooperation is requested to improve clarity of the claims by correcting any other insufficient antecedent basis issue(s) not identified above. 
Claim 24 is indefinite in the recitation of “about” and “approximately”. The terms “about” and “approximately” are terms of degree (see MPEP 2173.05(b)) and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited terms of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertained the scope of the recited degree. The applicant may consider an amendment to claim 24 to delete the terms of degree.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 4-6, 9, 13, 17, 21, 24, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Breüner et al. (WO 2006/042548 A1; cited on Form PTO-892; hereafter “Breüner”) in view of Ottoz et al. (Nucleic Acids Res. 42:e130, 2014, 11 pages; cited on Form PTO-892 mailed on November 26, 2021; hereafter “Ottoz”). 
The claims are drawn to a method for producing a polypeptide, comprising 
(i) providing a genetically modified cell that encodes a first inducible system at a first genetic locus of the cell, wherein the first inducible system comprises a first transcription factor, at least one binding site for the first transcription factor operably linked to a first inducible promoter, and a first recombination site downstream of the first inducible promoter; 
(ii) providing to the cell a plasmid that comprises a nucleotide sequence encoding a first polypeptide, optionally a first signal peptide; and a second recombination site; 
(iii) expressing a first recombinase compatible with the first and second recombination sites such that recombination occurs between the first recombination site of the cell and the second recombination site of the plasmid resulting in integration of the nucleotide sequence encoding the first polypeptide and optionally the first signal peptide downstream of the first inducible promoter; 
(iv) culturing the cell of (iii); and 
(v) providing an inducer for the first inducible system thereby inducing expression of the first polypeptide.
Regarding claim 1, Breüner discloses that a widely used method for production of a polypeptide product involves a chromosomally integrated expression system comprising a gene encoding the polypeptide product (p. 1, lines 7-12). Breüner in vivo recombination of RS2 with a copy of RS1 in the chromosome of the cell will integrate the construct into the chromosome and place the ORF downstream of and in the same orientation as the heterologous promoter; and (c) recombining RS2 with the one or more copies of RS1 in the presence of the site specific recombinase, whereby one or more copies of the ORF are integrated into the chromosome and placed under the transcriptional control of the heterologous promoter (p. 2, line 26 to p. 3, line 30).
Breüner discloses the host cell is specifically designed for this method, noting that the cell has been engineered to comprise one or more copies of a recognition sequence (RS) of a site specific recombinase located downstream of a copy of a heterologous promoter. Breüner discloses that this arrangement ensures that when a polynucleotide construct recombines into the chromosome by the action of the site specific recombinase, the ORF in the construct will be operably linked with the Saccharomyces cerevisiae or Pichia pastoris (p. 15, lines 3-11). 
Breüner’s method further comprises producing the protein of interest by cultivating the host cell (p. 3, line 34 to p. 4, line 8). 
Regarding claims 2, 4, and 5, Breüner discloses that usually it is of interest to integrate several copies of a gene encoding a protein of interest into the host cell chromosome, sometimes up to 10 or more copies (p. 2, lines 17-20). Breüner’s method comprises the step of (a) providing a cell comprising in its chromosome one or more copies of a first recognition sequence (RS1) of a site specific recombinase, wherein each copy of RS1 is located downstream of a copy of a heterologous promoter (p. 2, lines 30-32). Breüner discloses the method allows simultaneous chromosomal site-specific integration of multiple copies of a gene encoding a protein of interest (p. 2, lines 21-23). 
Regarding claim 6, Breüner discloses an optional step following the recombination step (c), wherein the two homologous "repeat" regions recombine, whereby the DNA in between the two regions is excised from the chromosome, leaving just the open reading frame in the chromosome along with the newly created attL site (p. 3, lines 28-30). Breüner discloses that for excision, the vector may contain additional nucleotide sequences for directing excision by homologous recombination from the genome at a precise location in the chromosome (p. 13, lines 8-13). 
Regarding claim 9, Breüner discloses isolating the protein of interest (p. 4, line 8). 
Saccharomyces cerevisiae or Pichia pastoris (p. 15, lines 3-11). 
Regarding claim 17, Breüner discloses the recombinase is TP901-1 (p. 22, lines 1-4).
The difference between Breüner’s method and claim 1 is that Breüner does not disclose an inducible system comprising a first transcription factor, at least one binding site for the first transcription factor operably linked to a first inducible promoter as recited in claims 1, 21, 24, and 37 of this application. 
The reference of Ottoz discloses an inducible expression system for expression of a target gene in S. cerevisiae (p. 1, Abstract). Ottoz’s inducible expression system comprises a chromosomally-integrated polynucleotide encoding a heterologous transcription factor and cognate heterologous promoter comprising a LexA binding site and an inducible promoter to control expression of a target gene (p. 1, Abstract; p. 8, column 1, bottom). Ottoz discloses a yeast cell comprising the inducible expression system and providing an inducer for the inducible expression system to drive the expression of a fluorescent protein (p. 5, columns 1 and 2). According to Ottoz, this expression system overcomes the limitations of previous expression systems and displays the essential features needed to precisely control gene expression in multiple experimental setups in yeast (p. 2, column 2, middle). 
Regarding claims 21 and 24, Ottoz teaches the heterologous transcription factor comprises a hormone-binding domain of the human estrogen receptor, which binds to β-estradiol (p. 1, column 2, bottom; p. 5, Figure 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Breüner and Ottoz to modify the host cell of step (a) of Breüner’s method to comprise the inducible expression system of Ottoz (i.e., modifying the host cell of step (a) of Breüner’s method to comprise a chromosomally-integrated polynucleotide encoding a heterologous transcription factor and one or more cognate heterologous promoters, each comprising a LexA binding site and an inducible promoter to control expression of a target gene). One would have been motivated to modify the host cell of step (a) of Breüner’s method to comprise the inducible expression system of Ottoz because Breüner’s expression system includes a yeast host cell and a heterologous promoter, and Ottoz teaches a yeast expression system comprising a heterologous promoter, which overcomes limitations of previous expression systems. One would have had a reasonable expectation of success to modify the host cell of step (a) of Breüner’s method to comprise the inducible expression system of Ottoz because of the experimental procedures disclosed by Breüner and Ottoz. Therefore, the method of claims 1, 2, 4-6, 9, 13, 17, 21, 24, and 37 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Breüner (supra) in view of Ottoz (supra) as applied to claims 1, 2, 4-6, 9, 13, 17, 21, 24, and 37 above, and further in view of Stadheim et al. (US 2014/0286946 A1; cited on Form PTO-892; hereafter “Stadheim”). 

Claim 30 is drawn to the method of claim 1, wherein the first and/or second polypeptide is a therapeutic molecule.
The relevant teachings of Breüner and Ottoz as applied to claims 1, 2, 4-6, 9, 13, 17, 21, 24, and 37 are set forth above. 
The combination of Breüner and Ottoz does not teach or suggest integrating an inducible system on chromosome 2 and does not teach or suggest a therapeutic polypeptide as recited in claims 15 and 30, respectively. 
Regarding claim 15, the reference of Stadheim teaches TRP2 of P. pastoris as a site for genomic integration of an expression cassette (paragraph [0160]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Breüner, Ottoz, and Stadheim to further modify the host cell of step (a) of Breüner’s method to target the TRP2 site of P. pastoris for integration of the inducible expression system of Ottoz. One would have been motivated to and would have had a reasonable expectation of success to target the TRP2 site of P. pastoris for integration of the inducible expression system of Ottoz because Stadheim teaches the TRP2 site of P. pastoris for genomic integration of an expression cassette.
Regarding claim 30, Stadheim teaches that yeasts including Pichia pastoris are important production platforms for recombinant proteins and have demonstrated utility for the production of therapeutic glycoproteins (paragraph [0005]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Breüner, Ottoz, and Stadheim for the protein of interest of P. pastoris and Stadheim teaches that yeasts including P. pastoris are useful in the production of recombinant therapeutic proteins. 
Therefore, the method of claims 15 and 30 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Citation of Relevant Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao et al. (Abstracts of Papers, 251st ACS National Meeting & Exposition, San Diego, CA, United States, March 13-17, 2016, BIOT-202. American Chemical Society: Washington, D. C.) discloses construction of inducible gene expression system in Pichia pastoris for recombinant protein production.
McIsaac et al. (Nucleic Acids Res. 42:e48, 2014, 8 pages) discloses integration of an inducible expression system including an artificial transcription factor and a heterologous inducible promoter into the BUD9 locus of Saccharomyces cerevisiae (p. 1, Abstract; p. 3, Figure 1). 

Conclusion
Status of the claims:

Claims 49, 50, 53, 56, 61, 86 and 87 are withdrawn from consideration.
Claims 1, 2, 4-6, 9, 13, 15, 17, 21, 24, 30, and 37 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656